Exhibit 21.1 LIST OF SUBSIDIARIES OF OTELCO INC. EXACT NAME OF SUBSIDIARY STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Brindlee Mountain Telephone LLC Alabama Blountsville Telephone LLC Alabama Communications Design Acquisition LLC Delaware CRC Communications LLC Delaware Granby Telephone LLC Massachusetts Hopper Telecommunications LLC Alabama I-Land Internet Services LLC Missouri Mid-Maine Telecom LLC Maine Mid-Maine TelPlus LLC Maine Otelco Mid-Missouri LLC Missouri Otelco Telecommunications LLC Delaware Otelco Telephone LLC Delaware Pine Tree Telephone LLC Maine Saco River Telephone LLC Delaware Shoreham Telephone LLC Delaware War Telephone LLC Delaware
